Order denying motion for extra allowance affirmed, withou costs. Judgment unanimously affirmed, with costs. Opinion by Howard, J.* This court disapproves of all findings of fact to the effect that the Gaspereaux property was pledged to secure the individual debts of the Pat-tons or either of them; and to the effect that Henry Patton was given authority by the plaintiff to pledge the property for the payment of the notes of Henry Patton and Mary S. Patton; and to the effect that the Patton notes were used for the joint interest of Smith and Patton. This court specifically disapproves of the 5th, 7th and 32d proposed findings submitted by the defendant bank and found by the trial court; also the 9th proposed finding presented by the defendant Henry Patton and found by the trial court.

 Temporarily withheld from publication by direction of the court.— [Rep.